                                                                                                                       FORM 1
UNITED STATES COURT OF INTERNATIONAL TRADE

 Tristar Products, Inc.
                                                                              Plaintiff,                  21-00145
                                            v.
 UNITED STATES OF AMERICA,
                                                                            Defendant.                    SUMMONS

TO: The Attorney General and the Secretary of Homeland Security:
  PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28 U.S.C. §1581(a) to contest
denial of the protest specified below (and the protests listed in the attached schedule).




                                                              _________________________________
                                                                     MARIO TOSCANO, CLERK OF THE COURT

                                                            PROTEST
       Port of                                                       Date Protest
       Entry: San Francisco                                          Filed: December 10, 2020
                                                                            February 23, 2021
       Protest                                                       Date Protest
       Number: 2809-20-107609                                        Denied: December 14, 2020
               2809-21-108029                                               March 24, 2021

       Importer: Tristar Products, Inc.
       Category of
       Merchandise: Air fryers
                                             ENTRIES INVOLVED IN ABOVE PROTEST
             Entry                Date of             Date of              Entry                Date of         Date of
            Number                 Entry            Liquidation           Number                 Entry        Liquidation
       BUU-1331549-0          January 5, 2020      July 10, 2020
       BUU-1337270-7          February 1, 2020   December 11, 2020




      Port Director,                                                  Grunfeld, Desiderio, Lebowitz, Silverman & Klestadt LLP
      Port of San Francisco                                           599 Lexington Avenue, 36th Floor
      555 Battery Street                                              New York, New York 10022
      Room 513
      San Francisco, CA 94111
      415/782-9200                                                    212/557-4000
CONTESTED ADMINISTRATIVE DECISION
                                                   Appraised Value of Merchandise
                                                Statutory Basis                                       Statement of Value


 Appraised:



 Protest Claim:



                                                   Classification, Rate or Amount
                                                   Assessed                                             Protest Claim

                                     Paragraph                                               Paragraph
       Merchandise                or Item Number                     Rate                 or Item Number                    Rate



 Air Fryer                   8516.60.4070                         0% ad val.                  8516.79.0000              2.7% ad val.
                             9903.88.03                           25% ad val.




                                                                  Other

 State specifically the Decision [as Described in 19 U.S.C.§1514(a)] and the Protest Claim:

 Customs’ decision to deny the protests was incorrect as the goods are not classified as ovens under HTS subheading 8516.60.4070,
 but as other electrothermic appliances under HTS subheading 8516.79.0000.


 The issue which was common to all such denied protests:

 Whether Customs’ decision to deny the protests was improper.

Every denied protest included in this civil action was filed by the same above-named importer, or by an authorized
person in his behalf. The category of merchandise specified above was involved in each entry of merchandise included
in every such denied protest. The issue or issues stated above were common to all such denied protests. All such
protests were filed and denied as prescribed by law. All liquidated duties, charges or exactions have been paid, and
were paid at the port of entry unless otherwise shown.




         March 29, 2021                                                                /s/ Robert F. Seely
                  Date                                                                  Signature of Plaintiff's Attorney


Page 2
10911885_1
